Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                              Withdrawn previous Office Action
2.	The previous non-final Office Action mailed 11-17-2011 is withdrawn.

                                                        Drawings
3.	 Figures 3 and 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled
“Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct
any portion of the drawing figures. If the changes are not accepted by the examiner, the
applicant will be notified and informed of any required corrective action in the next Office
action. The objection to the drawings will not be held in abeyance.

                                       Allowable subject matter
4.	 Claims 1-20 are allowed.

                                                 Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to

et al. (US 2018/0103428); Xiong et al. (US 2019/0191453) are cited, and considered
pertinent to the instant specification.
6. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to DUC C HO whose telephone number is (571)272-3147.
The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http:/Awww.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone
number for the organization where this application or proceeding is assigned is 571 -
273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access

272-1000.


Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465